Smith,
dissenting: I dissent from the Board’s holding in this case that the Mallinckrodt trust, Docket No. 79138, is liable to income tax upon $171,249.36 interest credited to it upon the books of the Jane Holding Corporation for 1932. The trust and the corporation are separate taxable entities. The trust made its returns upon a cash receipts and disbursements basis in accordance with its books of account. It clearly was authorized by the law and the regulations of the Treasury Department to make its returns upon such basis. The taxpayer on a cash receipts and disbursements basis is not required to account for income unless it has been “received.” Cf. Avery v. Commissioner, 292 U. S. 210. The only cash which it received from the Jane Holding Corporation in 1932 was $160,000 paid by the Jane Holding Corporation “on account.” The trust accounted for the payment as being a receipt of a part of the loan made by the trust to the corporation. I think it might be held that the trust erroneously so treated the receipt of $160,000. In its income tax return for 1932 the Jane Holding Corporation had credited the trust with an accrual of $171,249.36 interest. It claimed the deduction from gross income of an accrual of interest in the amount of $187,243, thereby showing a net loss for the year of $130,193.36. I think it might properly be held that the payment made by the Jane Holding Corporation in 1932 to the trust of $160,000 was in reality a payment of interest and that the trust is taxable upon the receipt of that interest, even though on its books of account it shows the receipt as being a return of principal. But I can not see any justification for taxing the trust *975on the receipt in 1932 of $171,249.36 interest received from the Jane Holding Corporation.
It is held in the majority opinion that the trust could have received the payment of $171,249.36 interest from the J ane Holding Corporation if it had desired to receive it. In my opinion there is no justification for such a statement. It is true that the J ane Holding Corporation had in its treasury at December 31, 1932, cash in the amount of $43,907.13. But there is no evidence of record that the trust could have received from the Jane Holding Corporation in 1932 a payment of interest in the amount of $171,249.36 if it had elected to receive it.